EXHIBIT 10.7
 
 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS, EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 



   
WARRANT CERTIFICATE
 

 
WARRANT FOR PURCHASE OF COMMON SHARES
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS WARRANT WILL BE VOID AND OF NO VALUE UNLESS EXERCISED WITHIN THE LIMITS
HEREIN PROVIDED
 
THIS WARRANT IS NOT TRANSFERABLE
 
BRAINTECH, INC.
(Incorporated under the laws of Nevada)
 
_____________WARRANTS
 
DATED:  September 26, 2008
 
THIS IS TO CERTIFY THAT ___________________ is entitled to acquire in the manner
herein provided, subject to the restrictions herein contained, during the period
commencing on the date hereof and ending at 5:00 p.m. (Vancouver time) on
September 26, 2013 (the "Expiry Date"), the number of fully paid and
non-assessable common shares ("Common Shares") of Braintech, Inc. ("the
Company") as set forth above at a price of USD $0.30 per Common Share (the
"Exercise Price").
 
Until such time as the same is no longer required under applicable securities
laws and regulations, the certificates representing any of the Common Shares
issued upon exercise of the Warrants represented by this Certificate will bear a
legend in substantially the following form:
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS, EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 

--------------------------------------------------------------------------------


 
The Warrants are governed by the following Terms and Conditions:
 
ARTICLE 1
INTERPRETATION
 
1.1                           Definitions
 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
 
(a)
"Common Shares" means the common shares in the capital of the Company as
constituted at the date hereof and any shares resulting from any subdivision or
consolidation of the Common Shares;

 
 
(b)
"Company" means Braintech, Inc. or its successor corporation as a result of
consolidation, amalgamation or merger with or into any other corporation or
corporations, or as a result of the conveyance or transfer of all or
substantially all of the properties and estates of the Company as an entirety to
any other corporation and thereafter "Company" will mean such successor
corporation;

 
 
(c)
"Company's Auditor" means an independent firm of accountants duly appointed as
the auditor of the Company;

 
 
(d)
"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section" followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
 
(e)
"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
 
(f)
"Warrant Holder" or "Holder" means the holder of the Warrants; and

 
 
(g)
"Warrants" mean the share purchase warrants issued by the Company.

 
1.2                           Gender
 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
2

--------------------------------------------------------------------------------


 
1.3                           Interpretation Not Affected by Headings
 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
 
1.4                           Applicable Law
 
The Warrants will be construed in accordance with the laws of the State of
Nevada and the laws of the United States applicable thereto and will be treated
in all respects as Nevada contracts.
 
ARTICLE 2
ISSUE OF ADDITIONAL WARRANTS
 
2.1                           Additional Warrants
 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to acquire or purchase Common Shares.
 
2.2                           Issue in Substitution for Lost Warrants
 
 
(a)
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
 
(b)
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

 
2.3                           Warrant Holder Not a Shareholder
 
A Warrant Holder is not a shareholder of the Company, is not entitled to any
rights or interests as a shareholder of the Company and has only the rights and
interests expressly provided herein.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3
NOTICE
 
3.1                           Notice to Warrant Holder
 
Any notice to be given to the Holder will be sent by prepaid registered post and
will be deemed to have been received by the Holder on the fourth day following
the mailing thereof or on the date of successful facsimile transmission or
email.  Any such notice will be addressed to the Holder at the address of the
Holder appearing on the Holder's Warrant or to such other address as the Holder
may advise the Company by notice in writing.
 
3.2                           Notice to the Company
 
Any notice to be given to the Company may be delivered personally, or sent by
facsimile or other means of electronic communication providing a printed copy
("Electronic Communication") or may be forwarded by first class prepaid
registered mail to the addresses set forth below.  Any notice delivered or sent
by Electronic Communication shall be deemed to have been given and received at
the time of delivery.  Any notice mailed as aforesaid shall be deemed to have
been given and received on expiration of 72 hours after it is posted, addressed
as follows:
 
Braintech, Inc.
Suite 102, 930 West 1st Street
North Vancouver, British Columbia
V7P 3N4
 
Attention:           Secretary
 
Facsimile No.:     (604) 986-6131
 
ARTICLE 4
EXERCISE OF WARRANTS
 
4.1                           Method of Exercise of Warrants
 
 
(a)
The right to acquire Common Shares conferred by the Warrants may be exercised by
the Holder of such Warrant by surrendering the Warrant Certificate representing
same, together with a duly completed and executed Exercise Form in the form
attached hereto to the Company at its principal office in the City of North
Vancouver, British Columbia.  The purchase price (the "Purchase Price")
applicable at the time of exercise of any Warrants shall be equal to the number
of Warrants exercised multiplied by the Exercise Price.  The Warrant Holder may
pay the Purchase Price in cash, by delivering to the Company a bank draft or
certified cheque payable to the Company at its principal office in the City of
North Vancouver, British Columbia, Canada.

 
4.2                           Effect of Exercise of Warrants
 
 
(a)
Upon surrender and payment as aforesaid the Common Shares so subscribed for will
be deemed to have been issued and such person or persons will be deemed to have
become the holder or holders of record of such Common Shares on the date of such
surrender.

 
4

--------------------------------------------------------------------------------


 
 
(b)
Within ten (10) business days after surrender as aforesaid, the Company will
forthwith cause to be delivered to the person or persons in whose name or names
the Common Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Common Shares not exceeding those which the Warrant Holder
is entitled to acquire pursuant to the Warrant surrendered.

 
4.3                           Subscription for Less Than Entitlement
 
The Holder may subscribe for and acquire a number of Common Shares, less than
the number which he is entitled to acquire pursuant to the surrendered
Warrant.  In the event of any acquisition of a number of Common Shares less than
the number which can be acquired pursuant to a Warrant, the Holder upon exercise
will be entitled to receive a new Warrant in respect of the balance of the
Common Shares which he was entitled to acquire pursuant to the surrendered
Warrant and which were not then acquired.
 
4.4                           Warrants for Fractions of Shares
 
To the extent that the Holder is entitled to receive on the exercise or partial
exercise a fraction of a Common Share, such right may be exercised in respect of
such fraction only in combination with another Warrant or other Warrants which
in the aggregate entitle the Holder to receive a whole number of such Common
Shares.
 
4.5                           Expiration of Warrants
 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will no
longer be valid and of no effect.
 
4.6                           Time of Essence
 
Time will be of the essence hereof.
 
4.7                           Adjustments
 
The number of Common Shares deliverable upon the exercise of the Warrants will
be subject to adjustment in the event and in the manner following:
 
 
(a)
if and whenever the Common Shares at any time outstanding are (i) subdivided
into a greater number of Common Shares or the Company shall issue a stock
dividend on the outstanding Common Shares, the number of Common Shares
deliverable upon exercise of the Warrants will be proportionately increased and
the Exercise Price will be proportionately decreased, or (ii) consolidated into
a lesser number of Common Shares the number of Common Shares deliverable upon
the exercise of the Warrants will be decreased proportionately and the Exercise
Price will be proportionately increased;

 
5

--------------------------------------------------------------------------------


 
 
(b)
(i) in case of any capital reorganization or of any reclassification of the
capital of the Company or in the case of the consolidation, merger or
amalgamation of the Company with or into any other Company (hereinafter
collectively referred to as a "Reorganization"), each Warrant will after such
Reorganization confer the right to acquire the number of shares or other
securities of the Company (or of the Company resulting from such Reorganization)
which the Warrant Holder would have been entitled to upon Reorganization if the
Warrant Holder had been a shareholder at the time of such Reorganization;

 
 
(ii) in any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article 4 relating to the rights and
interest thereafter of the holders of the Warrants so that the provisions of
this Article 4 will be made applicable as nearly as reasonably possible to any
shares or other securities deliverable after the Reorganization or the exercise
of the Warrants;

 
 
(iii) the subdivision or consolidation of Common Shares at any time outstanding
into a greater or lesser number of Common Shares (whether with or without par
value) will not be deemed to be a Reorganization for the purposes of this
Section 4.7 (b);

 
 
(c)
in the event that the Company shall, at any time while this Warrant is
outstanding, issue or sell Common Shares, or securities convertible into Common
Shares, without fair consideration then in each such case the Exercise Price
shall be lowered to equal the price per Common Share received or receivable by
the Company in connection with such issuance or sale.  The decision as to
whether the Company has received fair consideration shall be made by the
Company's Board of Directors acting reasonably; and

 
 
(d)
the adjustments provided for in this Section 4.7 are cumulative and will become
effective immediately after the record date for or, if a record date is fixed,
the effective date of the event which results in such adjustments.

 
4.8                           Determination of Adjustments
 
If any questions will at any time arise with respect to any adjustment provided
for in Section 4.7, such question will be conclusively determined by the
Company's Auditor, or, if they decline to so act any other firm of chartered
accountants, in Vancouver, British Columbia, that the Company may designate and
who will have access to all appropriate records and such determination will be
binding upon the Company and the holders of the Warrants.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 5
COVENANTS BY THE COMPANY
 
5.1                           Reservation of Shares
 
The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Common Shares to satisfy the rights provided for
herein and in the Warrants should the holders of all the Warrants from time to
time outstanding determine to exercise such rights in respect of all Common
Shares which they are or may be entitled to acquire pursuant thereto and hereto.
 
5.2                           Company May Purchase
 
The Company may from time to time offer to purchase, for cancellation only, any
Warrants in such manner, from such persons and on such terms and conditions as
it determines and if such offer is accepted, then purchase such Warrants.
 
ARTICLE 6
WAIVER OF CERTAIN RIGHTS
 
6.1                           Immunity of Shareholders, Etc.
 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and releases and will not have any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Common Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained or in the Warrant.
 
ARTICLE 7
MODIFICATION OF TERMS, MERGER, SUCCESSORS
 
7.1                           Modification of Terms and Conditions for Certain
Purposes
 
From time to time the Company may, subject to the provisions of these Terms and
Conditions, modify the Terms and Conditions hereof, for the purpose of
correction or rectification of any ambiguities, defective provisions, errors or
omissions herein.
 
7

--------------------------------------------------------------------------------


 
7.2                           Transferability
 
The Warrant and all rights attached to it are not transferable or assignable.
 
IN WITNESS WHEREOF BRAINTECH, INC. has caused this Warrant to be signed by its
duly authorized officers under its corporate seal, and this Warrant to be dated
as of the date of issuance first above written.
 
SIGNED BY:
 
BRAINTECH, INC.
 


 
Per:           ______________________________
 Authorized Signatory
 
Dated as of:     September 26, 2008
 
8

--------------------------------------------------------------------------------




EXERCISE FORM
 
TO:           Braintech, Inc.
 
The undersigned hereby elects to purchase ________ Common Shares of Braintech,
Inc. pursuant to the terms of the attached Warrant (only if exercised in full),
and tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any.
 
Please issue a certificate or certificates representing said Common Shares in
the name of the undersigned or in such other name as is specified below:
 
_______________________________
 
_______________________________


The Common Shares shall be delivered to the following:


_______________________________
 
_______________________________
 
_______________________________


 
Accredited Investor.  The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.
 
The undersigned acknowledges that the certificates representing the Common
Shares issuable hereunder shall bear such legends as may be required under
applicable securities law.
 
DATED this ______ day of ______________________, _____.
 
 
______________________________________________________________________
Signature
 
 
______________________________________________________________________
(Print full name)

 
______________________________________________________________________
(Print full address)
 
 
Instructions:
The registered holder may exercise his right to acquire Common Shares by
completing the above form, surrendering the Warrant Certificate and (a)
providing payment by bank draft, money order or certified cheque to the Company
at its principal office in North Vancouver, British Columbia.  For the
protection of the holder, it would be prudent to register if forwarding by
mail.  Certificates for Common Shares will be delivered or mailed as soon as
practicable after the exercise of the Warrants.  The rights of the registered
holder cease if the Warrants are not exercised prior to 5:00 p.m. (Vancouver
time) on the Expiry Date.
 
 
9